DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 7-10 and 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 8-11, 17 and 18 of copending Application No. 17/693350 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they each similarly claim a dual view zone backlight, display and method.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. See comparison below:
Instant Application
17/693350
A dual view zone backlight comprising: a first backlight region comprising a directional emitter configured to emit directional emitted light toward a first view zone; and a second backlight region comprising a broad-angle emitter configured to emit broad-angle emitted light toward both the first view zone and a second view zone, the second backlight region being adjacent to the first backlight region, wherein a viewing range of the first view zone has a direction that differs from a direction of a viewing range of the second view zone, wherein the viewing range of the first view zone and viewing range of the second view zone are mutually exclusive in angular space.
1. A dual view zone backlight comprising: a light guide configured to guide light as guided light; a first region of the light guide, the first region being configured to emit directional emitted light toward a first view zone; and a second region of the light guide, the second region being configured to emit broad-angle emitted light toward both the first view zone and a second view zone, the second region being adjacent to the first region, the directional emitted light and broad-angle emitted light being emitted simultaneously by the first region and the second region, wherein a viewing range of the first view zone has a direction that differs from a direction of a viewing range of the second view zone.

2. The dual view zone backlight of claim 1, wherein the viewing range of the first view zone and the viewing range of the second view zone are mutually exclusive in angular space.
7. An electronic display comprising the dual view zone backlight of claim 1, the electronic display further comprising an array of light valves configured to modulate both the directional emitted light and the broad-angle emitted light as a displayed image, the displayed image being provided to the first and second view zones.
8. An electronic display comprising the dual view zone backlight of claim 1, the electronic display further comprising an array of light valves configured to modulate both the directional emitted light and the broad-angle emitted light as displayed images, the displayed images being simultaneously provided to the first view zone and the second view zone.
8. The electronic display of claim 7, wherein the displayed image provided to the first view zone is different from the displayed image provided to the second view zone.
9. The electronic display of claim 8, wherein the displayed image provided to the first view zone is different from the displayed image provided to the second view zone.
9. A dual-mode backlight comprising the dual view zone backlight of claim 1, the dual-mode backlight further comprising a second backlight adjacent to the dual view zone backlight and configured to emit light toward the dual view zone backlight, the dual view zone backlight being optically transparent to the light emitted from the second backlight, wherein the dual view zone backlight is configured to emit both the directional emitted light and the broad-angle emitted light during a first mode, the second backlight being configured to emit the light toward the dual view zone backlight during a second mode.





	10. A dual-mode backlight comprising the dual view zone backlight of claim 1, the dual-mode backlight further comprising an additional backlight adjacent to the dual view zone backlight and configured to emit light toward the dual view zone backlight, the dual view zone backlight being optically transparent to the light emitted from the additional backlight, wherein the dual view zone backlight is configured to emit both the directional emitted light and the broad-angle emitted light during a first mode, the additional backlight being configured to emit the light toward the dual view zone backlight during a second mode.
	10. A dual-mode display comprising: a dual view zone backlight configured to emit light during a first mode, the dual view zone backlight comprising a directional emitter in a first backlight region and a broad-angle emitter in a second backlight region, the directional emitter being configured to emit light from the first backlight region toward a first view zone as directional emitted light and the broad-angle emitter being configured to emit light from the second backlight region toward both the first view zone and a second view zone as broad-angle emitted light; a broad-angle backlight adjacent to the dual view zone backlight and configured to emit light during a second mode, the light being emitted through the dual view zone backlight toward both the first and second view zones as broad-angle light; and an array of light valves configured to modulate the light emitted by the dual view zone backlight and the broad-angle backlight to provide a displayed image.
11. A dual-mode backlight comprising: a first backlight having a first region of a light guide configured to emit directional emitted light toward a first view zone and a second region of the light guide configured to emit broad-angle emitted light toward both the first view zone and a second view zone; and a second backlight adjacent to the first backlight, the second backlight being configured to emit light toward the first backlight, the first backlight being optically transparent to the light emitted from the second backlight, wherein the first backlight is configured to emit both the directional emitted light and the broad-angle emitted light during a first mode, the second backlight being configured to emit the light toward the first backlight during a second mode, a viewing range of the first view zone having a direction that differs from a direction of a viewing range of the second view zone.
17. An electronic display comprising the dual-mode backlight of claim 11, the electronic display further comprising an array of light valves configured to modulate both the directional emitted light and the broad-angle emitted light as displayed images, the displayed images being provided to the first and second view zones.
18. The method of dual view zone backlight operation of claim 17, wherein the plurality of active optical emitters of the directional emitter comprises directional active optical emitters spaced apart from one another across the first backlight region, and wherein the plurality of active optical emitters of the broad-angle emitter comprises broad-angle active optical emitters spaced apart from one another across the second backlight region.
18. A method of dual view zone backlight operation, the method comprising: guiding light in a light guide as guided light; emitting directional emitted light toward a first view zone using a first region of the light guide; and emitting broad-angle emitted light toward both the first view zone and a second view zone using a second region of the light guide, the second region being adjacent to the first region, the first and second regions comprising adjacent portions of the light guide and the directional emitted light being emitted simultaneously with the broad-angle emitted light, wherein a viewing range of the first view zone differs both in viewing angle and direction from a viewing angle and direction of a viewing range of the second view zone.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1, 7-11, 14, 16, 19 and 20 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Fattal (WIPO WO/2018/187019) (US Publication 2022/0196902 used for paragraph and figure citations).    
Regarding independent claim 1, Fattal teaches a dual view zone backlight comprising: 
a first backlight region comprising a directional emitter configured to emit directional emitted light toward a first view zone; and (First backlight region, 100a/210a in Figs. 3A/7A, comprising a directional emitter, 214, which emits light towards a first view zone, I ([0053, 0087]));
a second backlight region comprising a broad-angle emitter configured to emit broad-angle emitted light toward both the first view zone and a second view zone, the second backlight region being adjacent to the first backlight region, (Second backlight region, 100b/210b, which emits light in a broad-angle manner towards both the first view zone, I and a second view zone, II, comprising broad-angle emitters, 216 adjacent to the first backlight region. See Figs. 3A/7A, [0053, 0087]);
wherein a viewing range of the first view zone has a direction that differs from a direction of a viewing range of the second view zone, ([0021]. “...a viewing range or cone of the first view zone has a direction that differs from a direction of a viewing range or cone of the second view zone, in various embodiments...”);
wherein the viewing range of the first view zone and viewing range of the second view zone are mutually exclusive in angular space ([0053], “...the viewing range of the first view zone I and viewing range of the second view zone II are mutually exclusive in angular space.”).
Regarding dependent claim 7, Fattal teaches an electronic display comprising the dual view zone backlight of claim 1, the electronic display further comprising:
an array of light valves configured to modulate both the directional emitted light and the broad-angle emitted light as a displayed image, the displayed image being provided to the first and second view zones (Light values in layer 230. Fig. 7A, [0083]).
Regarding dependent claim 8, Fattal teaches the electronic display of claim 7, wherein:
the displayed image provided to the first view zone is different from the displayed image provided to the second view zone (“...the displayed image comprising a first image exclusively visible in the first view zone I and a second image exclusively visible in the second view zone II.” [0084]).
Regarding dependent claim 9, Fattal teaches a dual-mode backlight comprising the dual view zone backlight of claim 1, the dual-mode backlight further comprising:
a second backlight adjacent to the dual view zone backlight and configured to emit light toward the dual view zone backlight, the dual view zone backlight being optically transparent to the light emitted from the second backlight, wherein the dual view zone backlight is configured to emit both the directional emitted light and the broad-angle emitted light during a first mode, the second backlight being configured to emit the light toward the dual view zone backlight during a second mode (See Modes 1 and 2 and use of broad angle backlight, 220. [0085]. Figs. 7A/7B).
Regarding dependent claim 10, Fattal teaches a dual-mode display comprising: 
a dual view zone backlight configured to emit light during a first mode, the dual view zone backlight comprising a directional emitter in a first backlight region and a broad-angle emitter in a second backlight region, the directional emitter being configured to emit light from the first backlight region toward a first view zone as directional emitted light and the broad-angle emitter being configured to emit light from the second backlight region toward both the first view zone and a second view zone as broad-angle emitted light; (See Mode 1 in Fig. 7A with broad angle scattering feature (broad angle emitter), 216 which operates to scatter light to zones I and II and directional emitter, 214 which operates to scatter light to zone I);
a broad-angle backlight adjacent to the dual view zone backlight and configured to emit light during a second mode, the light being emitted through the dual view zone backlight toward both the first and second view zones as broad-angle light; and an array of light valves configured to modulate the light emitted by the dual view zone backlight and the broad-angle backlight to provide a displayed image (Fig. 7B illustrates Mode 2,  which uses broad angle backlight, 220, [0085]).
Regarding dependent claim 11, Fattal teaches the dual-mode display of claim 10, wherein:
during the first mode the dual-mode display is configured to provide the displayed image comprising a first image exclusively visible in the first view zone and a second image exclusively visible in the second view zone, and wherein during the second mode the dual-mode display is configured to provide the displayed image visible in both the first and second view zones ([0053], “The second backlight region 100b is configured to emit broad-angle emitted light 104 toward both the first view zone I and a second view zone II. According to various embodiments, a viewing range or cone of the first view zone I has a direction that differs from a direction of a viewing range of the second view zone II. In some embodiments, the viewing range of the first view zone I and viewing range of the second view zone II are mutually exclusive in angular space.” [0084] “...during the first mode the dual-mode display 200 is configured to provide the displayed image comprising a first image exclusively visible in the first view zone I and a second image exclusively visible in the second view zone II”).
Regarding dependent claim 14, Fattal teaches the dual-mode display of claim 10, wherein:
the dual view zone backlight comprises a plurality of multibeam elements configured to provide the directional emitted light as directional light beams having principal angular directions corresponding to view directions of a multiview image, the displayed image visible in the first view zone during the first mode being the multiview image (See claim 6 of Fattal).
Regarding independent claim 16, Fattal teaches a method of dual view zone backlight operation, the method comprising: 
emitting directional emitted light toward a first view zone using a first backlight region comprising a directional emitter; and (First backlight region, 100a/210a in Figs. 3A/7A, comprising a directional emitters, 214, which emits light towards a first view zone, I ([0053, 0087]));
emitting broad-angle emitted light toward both the first view zone and a second view zone using a second backlight region comprising a broad-angle emitter, the second backlight region being adjacent to the first backlight region (Second backlight region, 100b/210b, which emits light in a broad-angle manner towards both the first view zone, I and a second view zone, II, comprising broad-angle emitters, 216 adjacent to the first backlight region. See Figs. 3A/7A, [0053, 0087]);
 wherein a viewing range of the first view zone differs both in viewing angle and direction from a viewing angle and direction of a viewing range of the second view zone  ([0021]. “...a viewing range or cone of the first view zone has a direction that differs from a direction of a viewing range or cone of the second view zone, in various embodiments...”).
Regarding dependent claim 19, Fattal teaches the method of dual view zone backlight operation of claim 16, further comprising: 
providing light using a second backlight adjacent to a surface of the dual view zone backlight transmitting the light from the second backlight through a thickness of the dual view zone backlight; and emitting the light from the second backlight toward the first and second view zones as emitted light (See Fig. 7B illustrates Mode 2,  which uses broad angle backlight, 220, [0085] transmitting light through a thickness of the dual view zone backlight, 210 and emitting light towards both view zones).
wherein both the directional emitted light and the broad-angle emitted light are emitted during a first mode and the second backlight provides light during a second mode (See modes 1 and 2 in Figs. 7A/7B).
Regarding dependent claim 20, Fattal teaches the method of dual view zone backlight operation of claim 16, further comprising:
modulating the directional emitted light and the broad-angle emitted light using an array of light valve to provide a first displayed image in the first view zone and a second displayed image in the second view zone ([0083] “The array of light valves 230 is configured to modulate the light emitted by the dual view zone backlight 210 and the broad-angle backlight 220 to provide a displayed image”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-6, 12, 13, 15, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Fattal (WIPO WO/2018/187019) (US Publication 2022/0196902 used for paragraph and figure citations) in view of Fattal (hereinafter “Ma” WIPO WO/2018/213100) (US Publication 2020/0051513 used for paragraph and figure citations).
Regarding dependent claim 2, Fattal teaches the dual view zone backlight of claim 1, wherein:
Although Fattal teaches of using broad-angle and directional emitters in the form of micro-reflective element, micro-refractive element or a diffraction grating (214, 216) in a first backlight region, which control light direction to specific zone and the use of LEDs as light sources ([0050]), Fattal does not explicitly teach:
the directional emitter comprises a plurality of active optical emitters spaced apart from one another across the first backlight region, an active optical emitter of the active optical emitter plurality being configured to provide the directional emitted light to the first view zone 
However, in the field of Multiview displays, Ma discloses in [0043] that an active emitter in the form of an LED may include a diffraction grating or a component configured to provide directional control of light. Figs. 2A/4 illustrate the LEDs are spaced apart.
Fattal teaches a base process/product of a multi-view display using LEDs as light sources and elements which control the direction of light emission which the claimed invention can be seen as an improvement in that the display can provide multi-viewing operation.  Ma teaches a known technique of using LED sources comprising light directional elements in a Multiview display and wherein the LED light sources are spaced apart that is comparable to the base process/product.
Ma’s known technique, as cited above, would have been recognized by one skilled in the art as applicable to the base process/product of Fattal and the results would have been predictable and resulted in in the light sources comprising elements for directional light control and confined in a specific zone, as well as spaced apart, which results in an improved process/product.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention.
The rationale to support a conclusion that the claim would have been obvious is that a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.
The combination of Fattal and Ma provides directional and broad-angle emitters comprising an LED and a light-direction controlling component spaced apart in the first and second zones.
Regarding dependent claim 3, Fattal, as modified by Ma, discloses the dual view zone backlight of claim 2, wherein the active optical emitter of the active optical emitter plurality of the directional emitter within the first backlight region comprises:
a light emitting diode configured to provide directional emitted light in an angular direction substantially confined to the first view zone (The combined features provides the LEDs with the light-direction control components, 214 for controlling light in a first view zone, I).
Regarding dependent claim 4, Fattal teaches the dual view zone backlight of claim 1, wherein the broad-angle emitter comprises:
Although Fattal teaches of using broad-angle and directional emitters in the form of micro-reflective element, micro-refractive element or a diffraction grating (214, 216) in a first backlight region, which control light direction to specific zone and the use of LEDs as light sources ([0050]), Fattal does not explicitly teach:
a plurality of active optical emitters spaced apart from one another across the second backlight region 
However, in the field of Multiview displays, Ma discloses in [0043] that an active emitter in the form of an LED may include a diffraction grating or a component configured to provide directional control of light. Figs. 2A/4 illustrate the LEDs are spaced apart.
Fattal teaches a base process/product of a multi-view display using LEDs as light sources and elements which control the direction of light emission which the claimed invention can be seen as an improvement in that the display can provide multi-viewing operation.  Ma teaches a known technique of using LED sources comprising light directional elements in a Multiview display and wherein the LED light sources are spaced apart that is comparable to the base process/product.
Ma’s known technique, as cited above, would have been recognized by one skilled in the art as applicable to the base process/product of Fattal and the results would have been predictable and resulted in in the light sources comprising elements for directional light control and confined in a specific zone, as well as spaced apart, which results in an improved process/product.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention.
The rationale to support a conclusion that the claim would have been obvious is that a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.
The combination of Fattal and Ma provides directional and broad-angle emitters comprising an LED and a light-direction controlling component spaced apart in the first and second zones.
an active optical emitter of the active optical emitter plurality being configured to provide the broad-angle emitted light to both the first and second view zones (The combined features of Fattal and Ma provide a second backlight region, (Fattal) 100b/210b, which contains active optical emitters emit light in a broad-angle manner towards both the first view zone, I and a second view zone, II and adjacent to the first backlight region. See Figs. 3A/7A, [0053, 0081]).
Regarding dependent claim 5, Fattal, as modified by Ma, discloses the dual view zone backlight of claim 4, wherein:
the active optical emitter of the active optical emitter plurality of the broad-angle emitter within the second backlight region comprises a light emitting diode (See, Fig. 7A of Fattal, in view of the teachings of Ma, who provides an LED with light-directional controlling components);
Regarding dependent claim 6, Fattal, as modified by Ma, discloses the dual view zone backlight of claim 4, wherein the broad-angle emitter comprises: 
a first plurality of directional active optical emitters configured to provide emitted light in the direction of the first view zone; and a second plurality of directional active optical emitters configured to provide emitted light in the direction of the second view zone, wherein directional active optical emitters of both the first directional active optical emitter plurality and the second directional active optical emitter plurality are spaced apart from one another across the second backlight region, and wherein a combination of the emitted light from the first directional active optical emitter plurality and the emitted light from the second directional active optical emitter plurality represents the broad-angle emitted light of the broad-angle emitter (Based on the combined teachings of Fattal and Ma, wherein the active light emitters are located at the active optical emitter location as defined in claim 4 (location in Fattal), as cited in claim 1, elements which emit light for both the first and second zones provide the specific first and second plurality of active optical emitters which emit light in a broad-angle manner).
Regarding dependent claim 12, Fattal teaches the dual-mode display of claim 10, wherein the dual view zone backlight comprises: 
a transparent substrate configured to be transparent to broad-angle light emitted by the broad-angle backlight during the second mode; (...the dual view zone backlight is optically transparent to light emitted from the second backlight. [0097]);
Although Fattal teaches of using broad-angle and directional emitters in the form of micro-reflective element, micro-refractive element or a diffraction grating (214, 216) in a first backlight region, which control light direction to a specific zone and the use of LEDs as light sources ([0050]), Fattal does not explicitly teach:
a plurality of directional active optical emitters..... and a plurality of broad-angle active optical emitters 
However, in the field of Multiview displays, Ma discloses in [0043] that an active emitter in the form of an LED may include a diffraction grating or a component configured to provide directional control of light. Figs. 2A/4 illustrate the LEDs are spaced apart.
Fattal teaches a base process/product of a multi-view display using LEDs as light sources and elements which control the direction of light emission which the claimed invention can be seen as an improvement in that the display can provide multi-viewing operation.  Ma teaches a known technique of using LED sources comprising light directional elements in a Multiview display and wherein the LED light sources are spaced apart that is comparable to the base process/product.
Ma’s known technique, as cited above, would have been recognized by one skilled in the art as applicable to the base process/product of Fattal and the results would have been predictable and resulted in in the light sources comprising elements for directional light control and confined in a specific zone, as well as spaced apart, which results in an improved process/product.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention.
The rationale to support a conclusion that the claim would have been obvious is that a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.
The combination of Fattal and Ma provides directional and broad-angle emitters comprising an LED and a light-direction controlling component spaced apart in the first and second zones.
a plurality of directional active optical emitters spaced apart from one another along a length of a portion of the transparent substrate corresponding to the first backlight region as the directional emitter a directional active optical emitter of the directional active optical emitter plurality being configured to emit light as the directional emitted light; and a plurality of broad-angle active optical emitters distributed along a length of a portion of the transparent substrate corresponding to the second backlight region as the broad-angle emitter, a broad-angle active optical emitter of the broad-angle active optical emitter plurality being configured to emit light as the broad-angle emitted light (Based on the combined teachings of Fattal and Ma, wherein the active light emitters are located at the directional and broad location as defined in claim 10, corresponding to components 214, 216, which are spaced apart (location in Fattal and Ma) and emit light for both the first and second zones, provides the specific first and second plurality of active optical emitters which emit light in a broad-angle and directional manner).
Regarding dependent claim 13, Fattal, as modified by Ma, discloses the dual-mode display of claim 12, wherein:
one or both of the directional active optical emitter of the directional active optical emitter plurality within the first backlight region and the broad-angle active optical emitter within the second backlight region comprises a light emitting diode, the light emitting diode of the directional active optical emitter being configured to provide directional emitted light in an angular direction substantially confined to the first view zone (See teachings of Ma, which provides an LED with light-directional controlling component and the teachings of Fattal, which provides light-directional controlling components in a first and second light region (first and second view zone) for providing light in either a broad-angle or directional.  The combination provides an LED (active optical emitter) at each light-directional component, which is configured to be spaced apart and correspond to each zone).
Regarding dependent claim 15, Fattal teaches the dual-mode display of claim 14, wherein the multibeam elements of the directional emitter comprise:
Although Fattal teaches of multibeam elements of a directional emitter (Fattal, claim 6) and using an array of light values ([0083]), Fattal does not explicitly teach:
....active optical emitters having a size that is between one half and two times a size of a light valve of the array of light valves.
However, in the same field of endeavor, Ma discloses in [0039] that a size of a pixel corresponds to a size of a light value ([0039]) and cites a size of an active emitter to be between 75% to 150% of a pixel size.  Therefore, an active optical emitter has a size that is 75% to 150% of a light value.
Fattal teaches a base process/product of a multi-view display using LEDs as light sources and elements which control the direction of light emission which the claimed invention can be seen as an improvement in that the display can provide multi-viewing operation.  Ma teaches a known technique of using LEDs as active optical emitters having a size that is between one half and two times of a light value, that is comparable to the base process/product.
Ma’s known technique, as cited above, would have been recognized by one skilled in the art as applicable to the base process/product of Fattal and the results would have been predictable and resulted in LEDs as active optical emitters having a size that is between one half and two times of a light value, which results in an improved process/product.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention.
The rationale to support a conclusion that the claim would have been obvious is that a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.
The combined teachings of Fattal and Ma provide directional active optical emitters having a size that is between one half and two times a size of a light valve of the array of light valves.
Regarding dependent claim 17, Fattal teaches the method of dual view zone backlight operation of claim 16, wherein one or both of the directional emitter and the broad-angle emitter comprises:
Although Fattal teaches of having directional and broad-angle emitters, Fattal does not explicitly teach:
a plurality of active optical emitters.
However, in the field of Multiview displays, Ma discloses in [0043] that an active emitter in the form of an LED may include a diffraction grating or a component configured to provide directional control of light. Figs. 2A/4 illustrate the LEDs are spaced apart.
Fattal teaches a base process/product of a multi-view display using LEDs as light sources and elements which control the direction of light emission which the claimed invention can be seen as an improvement in that the display can provide multi-viewing operation.  Ma teaches a known technique of using LED sources comprising light directional elements in a Multiview display and wherein the LED light sources are spaced apart that is comparable to the base process/product.
Ma’s known technique, as cited above, would have been recognized by one skilled in the art as applicable to the base process/product of Fattal and the results would have been predictable and resulted in in the light sources comprising elements for directional light control and confined in a specific zone, as well as spaced apart, which results in an improved process/product.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention.
The rationale to support a conclusion that the claim would have been obvious is that a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.
The combination of Fattal and Ma provides directional and broad-angle active emitters comprising an LED and a light-direction controlling component spaced apart in first and second view zones.
Regarding dependent claim 18, Fattal, as modified by Ma, discloses the method of dual view zone backlight operation of claim 17, wherein:
the plurality of active optical emitters of the directional emitter comprises directional active optical emitters spaced apart from one another across the first backlight region, and wherein the plurality of active optical emitters of the broad-angle emitter comprises broad-angle active optical emitters spaced apart from one another across the second backlight region (See teachings of Fattal and Ma and claim 17).

Conclusion
Pertinent Art
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure:
US Patent Publication 2018/0011237 to Fattal discloses a display using light directional controlling elements (multibeam diffraction gratings, 120), but does not teach all the limitations of the independent claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chad Dicke whose telephone number is (571)270-7996.  The examiner can normally be reached on Monday-Friday 8AM-4PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on (571) 272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHAD M DICKE/Primary Examiner, Art Unit 2693